UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1991



KIRIL GEORGIEV VUKOV,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-243-363)


Submitted:   March 25, 2005                 Decided:   April 6, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicolette Glazer, LAW OFFICES OF LARRY R. GLAZER, Century City,
California, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Margaret Perry, Senior Litigation Counsel, Matthew B.
Berry, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kiril    G.   Vukov,   a   native    and   citizen   of    Bulgaria,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing his appeal from the immigration judge’s

order denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).

          The Board’s determination that an alien is not eligible

for asylum must be upheld unless that determination was “manifestly

contrary to law.”       8 U.S.C. § 1252(b)(4)(C) (2000).              We will

reverse the Board only if the evidence “‘was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.’”    Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).

          We     have   reviewed     the     administrative    record,     the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Vukov failed to

establish that he suffered past persecution or has a well-founded

fear of future persecution on account of his membership in a

particular social group. See 8 C.F.R. § 1208.13(a) (2004) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); Elias-Zacarias, 502 U.S. at 483 (same).                We find we

lack jurisdiction to consider Vukov’s argument that he meets the

requirements for asylum on account of his political opinion.               See




                                     - 2 -
8 U.S.C. § 1252(d)(1) (2000); Asika v. Ashcroft, 362 F.3d 264, 267

n.3 (4th Cir. 2004).

          Next, we uphold the Board's denial of Vukov’s application

for withholding of removal.      The standard for withholding of

removal is “more stringent than that for asylum eligibility.”

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).     An applicant for

withholding must demonstrate a clear probability of persecution.

INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).    As Vukov failed

to establish refugee status, he cannot satisfy the higher standard

necessary for withholding.

          Furthermore, we conclude substantial evidence supports

the determination that Vukov did not establish it was more likely

than not that he would be tortured if removed to Bulgaria, see 8

C.F.R. § 1208.16(c)(2) (2004), and thus, that Vukov’s petition for

protection under the CAT was properly denied. Finally, we conclude

Vukov’s due process claims are without merit because he has failed

to demonstrate any prejudice.   See Rusu v. INS, 296 F.3d 316, 320

(4th Cir. 2002).

          Accordingly, we deny Vukov’s petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                     PETITION DENIED



                                - 3 -